Title: To Thomas Jefferson from Samuel Smith, 24 December 1800
From: Smith, Samuel
To: Jefferson, Thomas



Dr. Sir/
Baltimore 24. Decr. 1800

In Consequence of the Conversation we had on the subject of Banks I made application (without saying for what cause) to the President & Directers of the Bank of Maryland & they directed their Cashier to make out A Statement from the Book every day in Use.—Indeed I did not want it farther back as It would only have shown a similar Result-I would only Add that I do not believe any Bank has it more in its power to put its Paper into Circulation than the Bank of Maryland-In addition to its Capital & Loan (the loan forming a part of the Capital) the average Deposit for the time inclosed has been about $360,000, the Deposits being nearly equal to the Capital—— By this It appears that on the average Banks have not in Circulation more than two thirds the amount of their Capital.
I have the Honor to be Your Obedt. servt.

S. Smith

 